Citation Nr: 0325303	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right thigh.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right knee.

3.  Entitlement to service connection for residuals of a 
gunshot wound of the left shoulder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin rash.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a scar of the right 
groin.

8.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.

9.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder.

(The issue of entitlement to service connection for 
hypertension will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from December 1990 to July 1991.  This case 
came to the Board of Veterans' Appeals (Board) on appeal from 
a rating decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama  Regional Office (RO).  A videoconference 
hearing was held in May 2003 before the undersigned acting 
Veterans Law Judge.  38 U.S.C.A. § 7107(c), (e) (West 2002).  

The record reflects that a motion to advance on the docket 
was filed in July 2003.  By letter dated in August 2003, the 
Board ruled favorably on the motion to advance this case on 
the docket.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran engaged in combat during his active military 
service; he was wounded and awarded the Combat Infantry 
Badge.

2.  A gunshot wound to the right knee and right thigh was 
incurred during the veteran's active service.  


CONCLUSION OF LAW

Service connection for residuals of a gunshot wound of the 
right knee and right thigh is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of gunshot 
wounds of the right knee and right thigh, which he contends 
were incurred during service in Vietnam.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003)  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  This provision is intended to lighten the evidentiary 
burden of a veteran who claims a disease or injury was 
incurred in or aggravated by combat service.  Dambach v. 
Gober, 223 F.3d 1376, 1380- 81 (Fed. Cir. 2000), see Jensen 
v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

Form DD 214 shows that the veteran had active service from 
November 1967 to November 1969, including service in Vietnam.  
His military occupational specialty was listed as light 
weapons infantry.  He was awarded the Combat Infantryman's 
Badge (CIB) among other awards and decorations.  The 
veteran's service medical records for that period of service 
are not available.

At his hearing, the veteran testified that he was shot in the 
right leg during his service in Vietnam.  He indicated that 
he suffered a through and through gunshot wound of the right 
knee and thigh.  

The post service medical evidence of record includes VA x-ray 
reports of the right femur dated in July 1993 and March 1997 
which show presence of small shrapnel fragments posterior to 
the distal femur.  A July 1993 VA examination noted the  
x-ray evidence of a previous shrapnel injury diagnosed right 
knee traumatic arthritis.

At an August 2001 VA examination, the examiner noted the 
veteran's reported history of a gunshot wound of the right 
knee and thigh.  On examination, a gunshot wound to the left 
(sic) leg, that was two inches above the knee and that exited 
through a scar in the groin of the thigh was noted.  It was 
indicated that there was muscle and cuteaneous atrophy at the 
site of the exit.  The diagnoses included bilateral knee 
pain, chronic status post foreign bodies with moderate 
functional loss of range of motion.  

After a full review of the medical evidence and the veteran's 
contentions and testimony, the Board concludes that the 
evidence supports the veteran's claim and service connection 
for residuals of a gunshot wound of the right knee and thigh 
is warranted.  The veteran has testified that he was shot in 
the right leg during service in Vietnam.  While the service 
medical records are not available, the records does show that 
he served in Vietnam in the infantry and that he was awarded 
the CIB, indicating that he engaged in combat with the enemy.  
The medical evidence includes x-ray evidence of retained 
shrapnel in the right leg and shows that he has scars above 
the right knee and right groin, indicating that he did suffer 
a gunshot wound.  The Board finds that the veteran engaged in 
combat during his active service in Vietnam and finds his 
testimony that he suffered a gunshot wound to the right knee 
and thigh consistent with his combat service.  Therefore, the 
Board finds that service connection is warranted for 
residuals of a gunshot wound of the right knee and right 
thigh.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of the above issue which would result from a 
remand solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for residuals of a gunshot wound of the 
right knee and right thigh is granted.


REMAND

In his August 2001 substantive appeal, the veteran requested 
review by a decision review officer (DRO) and a travel board 
hearing, if necessary, with regard to the issues of whether 
new and material evidence has been submitted to reopen claims 
of service connection for hearing loss, a lung condition, a 
skin rash and a right groin scar.  The veteran is entitled to 
a DRO decision regarding those claims, prior to Board review.  
38 CFR § 3.2600 (2003).  In order to ensure the veteran due 
process of law, the Board will remand those issues to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, a determination has been made that additional 
development is necessary regarding the issues of service 
connection for residuals of a gunshot wound of the left 
shoulder and increased ratings for the service-connected PTSD 
and diabetes mellitus.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following:

1.  Please obtain the veteran's service 
personnel records of the period of 
service from November 1967 to November 
1969.  If no records are found, document 
that fact in the record.  All records 
obtained must be associated with the 
claims folder.  

2.  Please obtain the veteran's complete 
clinical records relating to his service-
connected PTSD and diabetes mellitus from 
the Dothan, Alabama VA clinic from 
November 2001 to the present.  Also 
obtain all reports of x-rays of the right 
and left shoulder taken in conjunction 
with the August 2001 VA general medical 
examination.  All records obtained should 
be associated with the claims folder.  

3.  Please obtain copies from the Social 
Security Administration of the 
determination(s) regarding claim(s) for 
benefits and the medical records used as 
a basis for any award or denial of those 
benefits.  All records obtained must be 
associated with the claims folder. 

4.  After completion of numbers 1-3 
above, schedule the veteran for a VA 
psychiatric examination to determine the 
current level of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  A complete 
rationale for all opinions expressed must 
be provided.  The examiner should be 
requested to perform all indicated 
testing.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

5.  After completion of numbers 1-3 
above, the RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
diabetes mellitus.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should evaluate and 
report on the veteran's current diabetes 
mellitus in terms of the diagnostic 
criteria of Diagnostic Code 7913 and, in 
particular, comment on whether the 
veteran has restrictions of his 
activities and diet necessitated by 
diabetes mellitus and whether he requires 
insulin.  A complete rationale for any 
opinion expressed must be provided.

6.  After completion of numbers 1-3 
above, the RO should schedule the veteran 
for a VA examination to determine the 
current extent and etiology of a left 
shoulder disability.  All indicated tests 
must be conducted, including any 
indicated x-ray studies of the left 
shoulder.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran a complete 
history of the claimed gunshot wound to 
the left shoulder during service in 
Vietnam.  The examiner set forth should 
the current diagnosis of any left 
shoulder disorder found and fully 
describe any scars of the left shoulder.  
The examiner should state an opinion as 
to whether it is at least as likely as 
not that any currently found left 
shoulder disorder is the result of a 
gunshot wound to that shoulder incurred 
during the veteran's first period of 
active service from November 1967 to 
November 1969.  

7.  After completion of numbers 1-7 
above, the veteran should be afforded DRO 
review of the issues of whether new and 
material evidence has been submitted to 
reopen claims of service connection for 
hearing loss, a lung condition, a skin 
rash and a right groin scar in accordance 
with 38 C.F.R. § 3.2600.  

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 



How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




